DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 24 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 6 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Re claim 4, Applicant recites first instances of the limitations, “the first gain” and “the second gain”.  However, Applicant lacks antecedent basis for these limitations, thereby rendering them indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as a first/second gain.

Re claim 6, Applicant recites first instances of the limitations, “the fourth gain”, “the first gain”, “the third gain”, and “the second gain”.  However, Applicant lacks antecedent basis for these limitations, thereby rendering them indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as a first/second/third/fourth gain.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Alexander et al., US 2018/0031671 (“ALEXANDER”) in view of Zhang et al., US 2018/0024219 (“ZHANG”).

Re claim 1, ALEXANDER discloses a device for determining an angle of arrival of a received RF signal ([0060] – AoA), the device comprising 
a first antenna and a second antenna arranged with a predetermined distance between them on an antenna axis ([0055] – antennas 302), the first antenna having a larger gain than the second antenna for directions corresponding to one side of the antenna axis, the second antenna having a larger gain than the first antenna for directions corresponding to the other side of the antenna axis ([0055-0056] – antennas on axis separated by given distance with gain according to orientation), 
receiver circuitry coupled to the first antenna and to the second antenna ([0063-0064] – receiver with RF interface), the receiver circuitry being configured to determine a first phase and a first signal strength of a signal received by the first antenna and to 
angle determining circuitry configured to determine the angle of arrival based on the first phase, the second phase, the first signal strength, and the second signal strength.
Moreover, in a separate embodiment, ALEXANDER discloses receiver circuitry for determining a first/second signal strength as well as angle determining circuitry configured to determine an angle of arrival based on a first/second signal strength ([0067] – AoA determination based on signal strength difference and gain difference)
ALEXANDER fails to explicitly disclose receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the angle of arrival based on the first/second signal strength.
However, ZHANG in the same or in a similar field of endeavor, teaches a device for determining AoA comprising receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the angle of arrival based on the first/second signal strength ([0011-0012] – device for determining AoA of signal based on comparison of signal strength).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular AoA determination techniques of ZHANG.  One would have been motivated to do so in order to disambiguate an estimated AoA based on signal strength (ZHANG at [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ZHANG merely teaches that it is well-known to determine an AoA using signal strength.  Since both ALEXANDER and ZHANG disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, ALEXANDER/ZHANG renders obvious the device of claim 1, as shown above.
ALEXANDER further discloses wherein the first antenna is a directional antenna having a first gain for directions corresponding to the one side of the antenna axis and a second gain for directions corresponding to the other side of the antenna axis, the first gain being larger than the second gain ([0055-0056] – directional gain).

Re claim 4, ALEXANDER/ZHANG renders obvious the device of claim 1, as shown above.
ALEXANDER further discloses wherein the first antenna has a gain between the first gain and the second gain of the first antenna ([0055-0056] – directional gain).


Re claim 5, ALEXANDER/ZHANG renders obvious the device of claim 2, as shown above.
ALEXANDER further discloses wherein the second antenna is a directional antenna having a third gain for directions corresponding to the one side of the antenna axis and a fourth gain for directions corresponding to the other side of the antenna axis, the fourth gain being larger than the third gain ([0055-0056] – multiple antennas directional gain).

Re claim 6, ALEXANDER/ZHANG renders obvious the device of claim 1, as shown above.
ALEXANDER further discloses wherein the fourth gain is equal to the first gain and the third gain is equal to the second gain ([0055-0056] – directional gain).

Re claim 7, ALEXANDER/ZHANG renders obvious the device of claim 1, as shown above.
ALEXANDER further discloses wherein the angle determining circuitry is configured to determine a value of the angle of arrival based on a difference between the first phase and the second phase ([0059-0060] – AoA based on dPhase).
Moreover, in a separate embodiment, ALEXANDER discloses receiver circuitry for determining a first/second signal strength as well as angle determining circuitry configured to determine an angle of arrival based on a first/second signal strength ([0067] – AoA determination based on signal strength difference and gain difference)
ALEXANDER fails to explicitly disclose angle determining circuitry configured to determine whether the signal is received from the one side or from the other side of the antenna axis based on a difference between the first signal strength and the second signal strength.
However, ZHANG in the same or in a similar field of endeavor, teaches a device for determining AoA comprising receiver circuitry configured to determine a first/second signal strength; and angle determining circuitry configured to determine the angle of arrival (i.e., which side of an antenna axis) based on the first/second signal strength ([0011-0012] – device for determining AoA of signal based on comparison of signal strength).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular AoA determination techniques of ZHANG.  One would have been motivated to do so in order to disambiguate an estimated AoA based on signal strength (ZHANG at [0011]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ZHANG merely teaches that it is well-known to determine an AoA using signal strength.  Since both ALEXANDER and ZHANG disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claim 8, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.  

Re claim 9, ALEXANDER/ZHANG renders obvious the method of claim 8, as shown above.
ALEXANDER further discloses computer executable instructions which, when executed by a computer, causes the computer to perform the steps of the method ([0064]).

Re claim 10, ALEXANDER/ZHANG renders obvious the method of claim 9, as shown above.
ALEXANDER further discloses computer executable instructions which, when executed by a computer, causes the computer to perform the steps of the method ([0064]).	
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over ALEXANDER/ZHANG in view of Smith et al., US 2019/0056472 (“SMITH”).

Re claim 3, ALEXANDER/ZHANG renders obvious the device of claim 1, as shown above.
ALEXANDER fails to explicitly disclose wherein the second antenna is an omnidirectional antenna.
However, SMITH in the same or in a similar field of endeavor, teaches a device for determining AoA comprising an omnidirectional antenna ([0055] – omni-directional antenna).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the AoA determining device of ALEXANDER to include the particular antenna structure of SMITH.  One would have been motivated to do so in order to determine an accurate AoA (SMITH at [0013]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SMITH merely teaches that it is well-known to to use omni-directional antennas in an AoA system.  Since both ALEXANDER and SMITH disclose similar AoA determining systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2017/0074962, Badawy et al. – angle of arrival estimation.
US 2019/0086505, Malik et al. – angle of arrival estimation.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648